UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 9 Greenway Plaza, Suite 2800 Houston, Texas77046 (866) 913-2122 (Address and Telephone Number of Registrant’s Principal Executive Office) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x As of April 23, 2009, the registrant had 154,934,609 common units outstanding and 22,866,667 class B units outstanding. TABLE OF CONTENTS FORM 10-Q March 31, 2009 BOARDWALK PIPELINE PARTNERS, LP PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income5 Condensed Consolidated Statements of Cash Flows6 Condensed
